Citation Nr: 1412396	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  10-19 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to basic eligibility for VA compensation benefits based on active service from October 2004 to September 2007.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 2004 to September 2007.  His discharge was characterized as under other than honorable conditions (UOTHC).

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Board has not only viewed the appellant's physical claims file, but also the appellant's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1.  The appellant's period of service from October 2004 to September 2007 was terminated by an UOTHC discharge.  

2.  The appellant's conduct while in active service constituted willful and persistent misconduct.

3.  The appellant was not insane at the time of the offenses that led to his discharge.


CONCLUSION OF LAW

The character of the appellant's discharge from his period of service from October 2004 to September 2007 is a bar to VA compensation benefits.  38 U.S.C.A. §§ 101(2), 5303 (West 2002 & Supp. 2013); 38 C.F.R. § 3.12 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The instant appeal arises from the appellant's attempt to obtain VA compensation benefits for bipolar disorder in April 2008.  As reported above, after reviewing the appellant's claim, the RO made a determination that his service did not entitle him to VA compensation benefits.  The appellant was notified of this action and he subsequently appealed to the Board for review.  

The threshold question to be answered in every claim for VA benefits concerns the adequacy of the claimant's service for purposes of establishing basic eligibility.  Cropper v. Brown, 6 Vet. App. 450, 452 (1994).  The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released there from under conditions other than dishonorable.  See 38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d) (2013).  A person seeking VA benefits must first establish by a preponderance of the evidence that the service member, upon whose service such benefits are predicated, has attained the status of veteran.  Robertson v. Shinseki, 26 Vet. App. 169, 174 (2013) (internal citation omitted).

The appellant served on active duty for less than three years pursuant to a three year enlistment contract.  He did not receive a discharge to reenlist.  38 C.F.R. § 3.13 (2013).  The appellant received an UOTHC discharge in September 2007.  

Service department findings are binding and conclusive upon VA for purposes of establishing an individual's service.  See 38 C.F.R. § 3.203(a) (2013); Harvey v. Brown, 6 Vet. App. 416, 424 (1994).  The appellant does not contest the service department records regarding either his period of service or the character of his discharge.  Instead, he contends that the actions that lead to his UOTHC discharge were due to incipient bipolar disorder, for which he contends service connection is warranted.  

There are two types of character of discharge bars to establishing eligibility for VA benefits: statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c) and regulatory bars listed in 38 C.F.R. § 3.12(d).  

As to the statutory bars, benefits are not payable where the former service member was discharged or released under one of six conditions, including by sentence of a general court-martial.  38 C.F.R. § 3.12(c).  The Board notes the appellant pled guilty as part of a June 2007 summary court-martial; he was not sentenced by a general court-martial.  The statutory bars are not implicated in this particular case.  Id.  

With regard to the regulatory bars, a discharge or release under other than honorable conditions is considered to have been issued under dishonorable conditions if it is determined that it was issued because of willful and persistent misconduct.  A discharge, because of a minor offense, will not, however, be considered willful and persistent misconduct if service was otherwise honest, faithful and meritorious, or unless it is found that the person was insane at the time of committing the offense causing such discharge or release.  38 C.F.R. § 3.12(a), (d)(4) (2013).

Willful misconduct means an act involving conscious wrongdoing or known prohibited action.  An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or a wanton and reckless disregard of its probable consequences.  38 C.F.R. § 3.1(n).

An insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a).  Moreover, 38 C.F.R. § 3.354(b) provides that, when a rating agency is concerned with determining whether an appellant was insane at the time he committed an offense leading to his court-martial, discharge or resignation (38 U.S.C. § 5303(b)), it will base its decision on all the evidence procurable relating to the period involved, and apply the definition in paragraph (a) of this section.  

In the present case, the appellant's DD 214 indicates that his period of service from October 2004 through September 2007 concluded with a character of discharge as under other than honorable conditions.  The narrative reason for separation was listed as misconduct due to drug abuse.

The appellant's personnel records contains two Article 15 actions indicating that he repeatedly did not present for formation and disrespected his supervisors.  He was counseled for his actions in October 2005 and August 2006.

The appellant was later involved in an incident in Germany in April 2007.  The appellant attempted to commit sodomy with a German prostitute "N.S."  Subsequently, there was a disagreement as to the payment owed, with the appellant demanding his money back.  N.S. called the German police.  The appellant assaulted an officer who responded to the call, pushing him down several stairs.  The appellant was arrested.  He was found with a small bag of marijuana, consisting of less than five grams, and his blood alcohol level was measured at .292.

In June 2007, the appellant pled guilty to four charges at a summary court-martial.  He affirmed that he understood the chargers against him, and he waived consideration of an administrative separation.  These charges included the misconduct stemming from the April 2007 incident in Germany and his previous Article 15 actions involving his failure to report and disrespectful behavior.  

In August 2007, the appellant was provided a memorandum indicating that he was being considered for an undesirable discharge by reason of commission of serious misconduct: the wrongful possession of marijuana, a Schedule I controlled substance on or about April 13, 2007.  The appellant signed a statement reflecting that he had been afforded an opportunity to consult with counsel, had the right to obtain copies of the document explaining why he was being recommended for administrative separation, and had the right to submit statements in writing for verbally before an Administrative Board.  Based on the foregoing pattern of behavior, the appellant was discharged effective September 27, 2007 under other than honorable conditions.

Having reviewed the evidence in this case, the Board finds that the appellant had other than honorable service for the time at issue from October 2004 to September 2007 because of his willful and persistent misconduct, and the record does not show that he was discharged because of a minor offense.  

Instead, the record shows a pattern of behaviors, including drug abuse, disrespecting an officer, and failure to report.  The appellant's misconduct resulted in violent behavior and detention in Germany.  Detention for assault of a civilian police officer would preclude the appellant's ability to report for and perform faithfully his military duties.  Offenses that preclude performance of military duties are not minor.  Stringham v. Brown, 8 Vet. App. 445, 448 (1995).  This incident was not isolated.  He received two Article 15 actions for previous failure to report to formation and for disrespect of his superiors.  The appellant was also found in possession of a controlled substance, in contravention of well-known Federal law and the Uniform Code of Military Justice.  Illicit use of a controlled substance would have the effect of precluding the appellant's ability to function for the duration of the substance's effects.  Thus, not only did the appellant violate Federal law, he did so in a manner that would result in his inability to perform his military duties.  

The appellant's service treatment records are silent for any complaints, treatment, or diagnoses of any psychiatric conditions.  The appellant was not diagnosed with any such condition at a May 2007 clinical assessment at a community counseling center.  Rather than referring further treatment, separation was suggested.  At that time, the appellant himself also indicated that he had not suffered from any injury or illness while on active duty for which he did not seek treatment.  

The appellant filed a VA Form 9 in March 2010 on which he included a handwritten statement regarding harassment during service.  He claimed that he was harassed when he traveled to Germany during service.  Even if the appellant was harassed, there is no explanation for his misconduct.  The appellant included a description of the arrest in Germany, indicating that the German police beat him and put him in jail.  He stated that his captain wanted to "[throw] the book at" him.  This statement does not describe any psychiatric problems or tend to demonstrate that the appellant was insane at the time of the arrest in Germany.  

The Board has considered the appellant's contention that his bipolar disorder, which was diagnosed shortly after separation from service, affected his behavior during service.  A March 2008 record from W.O. Moss Acute Care Unit noted the appellant reported smoking marijuana for the past seven years.  The appellant was diagnosed with bipolar disorder and marijuana dependency.  These records did not provide a description of symptoms during service or indicate how the symptoms justified the appellant's failing to obey officers, disrespecting superiors, and using illegal drugs.  The Board also notes that the relevant standard is insanity, not merely having a psychiatric disorder, which is a high burden to meet.  In short, beyond the infractions he committed, there is nothing in the record concerning the appellant's service suggesting he interfered with the peace of society or was otherwise antisocial as contemplated by the regulations.  On the contrary, a May 2007 clinical assessment shows that there was not a psychiatric disorder at the time.  This is timely, highly probative evidence as to the question of whether the appellant was insane at the time of the April 2007 incident which, in part, precipitated his UOTHC discharge.  The Board finds that the preponderance of the evidence does not show that the appellant was insane at the time of the April 2007 incident precipitating his September 2007 UOTHC discharge.  Robertson, 26 Vet. App. at 174.  Accordingly, the insanity exception to the bar of benefits based on discharge under dishonorable conditions is therefore not for application in this case.  

Accordingly, the Board concludes that the appellant was discharged under other than honorable conditions due to willful and persistent misconduct for the period of service from October 2004 to September 2007.  The appellant's character of discharge for this time period constitutes a bar to basic eligibility for VA compensation benefits.  38 U.S.C.A. §§ 5107, 5303; 38 C.F.R. §§ 3.12, 3.13, 3.159, 3.354.

Duties to Notify and Assist

VA has obligations to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A, (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013); Dingess/Harman v. Nicholson, 19 Vet. App. 473 (2006).  Here, the duty to notify was satisfied by a May 2008 letter to the appellant.  The appellant was also sent a separate letter in May 2008 informing him that VA compensation benefits would require resolution of the question of whether his service was honorable and the character of his discharge.  The letter enclosed a copy of 8 C.F.R. § 3.12, the controlling regulation, and advised the appellant to submit any evidence in support of his appeal.  See Dennis v. Nicholson, 21 Vet. App. 18 (2007).  

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record includes service treatment records, personnel records, private treatment records, and statements in support of the claim by the appellant and his representative.  The Board also finds that the duty to assist in obtaining a medical examination or opinion is not triggered in this case.  The appellant had a contemporaneous evaluation during service which addresses the question as to whether the appellant was insane at the time of the offense resulting in his UOTHC discharge.  Because there is competent medical evidence sufficient to resolve the issues in this case, VA need not provide an examination or opinion.  See McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006) (duty to assist in providing examination or opinion only triggered when there is insufficient medical evidence to decide the claim).

Based on the foregoing, no further notice or assistance to the appellant is required for fair adjudication of the claim.  Smith v. Gober, 14 Vet.  App. 227 (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet.  App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Basic eligibility for VA compensation benefits is denied due to the character of the appellant's discharge.




____________________________________________
J.B. FREEMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


